Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

Detailed Action
Response to Amendment
2.	In response Applicant RCE filed on August 23, 2022, the Examiner acknowledges the following: 
Claims 1 – 20 were not amended. 
Currently claims 1 – 20 are pending and they are being considered for examination.

Information Disclosure Statement
3.	The IDS document filed on 08/23/2022 is acknowledged.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2022 has been entered.

Allowable Subject Matter
5.	Claims 1 – 20 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: The closest related/prior art of record teaches: 
An integrated-circuit image sensor (Smith – US 2017/0310910 A1) comprising a pixel array having a plurality of pixels disposed in rows and columns; a plurality of pixel read-out lines coupled to respective columns of the pixels; a plurality of comparator circuits each coupled to a respective one of the pixel read-out lines; an analog-to-digital converter (ADC) circuit; and a first multiplexing circuit having inputs coupled respectively to the pixel read-out lines and an output coupled to an input of the ADC circuit, wherein each one of the plurality of comparator circuits comprises (i) a first input to receive a respective pixel read-out signal from a selected pixel within the column of pixels to which the respective pixel read-out line is coupled, (ii) a second input to receive a selected threshold level, and (iii) circuitry to generate a comparator-result signal that indicates whether the pixel read-out signal from the selected pixel exceeds the selected threshold level, and wherein the integrated-circuit image sensor further comprises circuitry to selectively disable operation of the ADC circuit with respect to the pixel read-out signal based at least in part on the comparator-result signal; however, in Smith rather than allowing the pixels to be disabled, it allows pixel to be read-out before the full integration period for the image frame that is, it allows the photodiode to continue integrating charge without disruption for at least another sampling interval (See [0133]). Even though, Smith teaches some features of the invention such as an image sensor comprising a pixel array having a plurality of pixels disposed in rows and columns; a plurality of pixel read-out lines coupled to respective columns of the pixels; a plurality of comparator circuits each coupled to a respective one of the pixel read-out lines; an analog-to-digital converter (ADC) circuit and circuitry to selectively disable operation of the ADC circuit with respect to the pixel read-out signal based at least in part on the comparator-result signal; however, in Smith rather than allowing the pixels to be disabled, it allows pixel to be read-out before the full integration period for the image frame that is, it allows the photodiode to continue integrating charge without disruption for at least another sampling interval (See [0133]), Smith fails to teach the combination of limitations as disclosed in the independent claims 1 and 20. Another prior/related art teaches a focal plane imaging apparatus (Tyrrell – US 2017/0041571 A1) comprising a plurality of photodetectors, the plurality of photodetectors comprising a first photodetector to convert a first portion of light that is scattered and/or reflected from a scene into a first analog signal and a second photodetector to convert a second portion of light that is scattered and/or reflected from the scene into a second analog signal; a plurality of analog to digital converters (ADCs), the plurality of ADCs comprising a first ADC electrically coupled to the first photodetector and configured to convert the first analog signal into a first digital signal and a second ADC electrically coupled to the second photodetector and configured to convert the second analog signal into a second digital signal; a plurality of digital registers, the plurality of digital registers comprising a first digital register electrically coupled to the first ADC and configured to store a first digital number representing the first digital signal and a second digital register electrically coupled to the second ADC and configured to store a second digital number representing the second digital signal; and a distributed control pattern generator operably coupled to the plurality of ADCs and/or the plurality of digital registers and configured to modulate, at a rate faster than a readout rate of the plurality of digital registers, storage of the first digital number with a first pseudo-random modulation and to modulate storage of the second digital number with a second pseudo-random modulation so as to control spatial correlation of the first digital number with the second digital number. Even though, Tyrrell teaches an imaging apparatus with a plurality of photodetectors and a plurality of ADCs, a plurality of registers coupled to the plurality of ADCs, wherein it stores a first or a second digital number, Tyrrell fails to teach or to suggest the combination of limitations as disclosed in the independent claims 1 and 20.
Furthermore, the prior/related art teaches an apparatus (Reyserhove – US  2020/0195828 A1) comprising an array of pixel cells, wherein each pixel cell of the array of pixel cells includes: a memory to store pixel-level programming data and measurement data; and light measurement circuits configured to, based on the pixel-level programming data from the memory, perform a light measurement operation to generate the measurement data, and to store the measurement data at the memory; and a peripheral circuit configured to: receive a pixel array programming map including pixel-level programming data targeted at each pixel cell; extract the pixel-level programming data from the pixel array programming map; and transmit the pixel-level programming data to each pixel cell of the array of pixel cells for storage at the memory of the each pixel cell and to individually control the light measurement operation and a generation of the measurement data at the each pixel cell. Even though Reyserhove teaches the pixel programming feature as in the independent claims 1 and 20, it does not specifically disclose a disabling generation function of the digital pixel data and furthermore, it was filed after the instant application and therefore, it does not qualify as a prior art. Another related art filed by the same inventor teaches 
An apparatus (Berkovich – US 2020/0195875 A1 – from the new IDS) comprising an image sensor comprising an array of pixel cells, each pixel cell including a photodiode and circuits to generate image data, the photodiodes being formed in a first semiconductor substrate; and a controller formed in one or more second semiconductor substrates that include the circuits of the array of pixel cells, the first and second semiconductor substrates forming a stack and housed within a semiconductor package; wherein the controller is configured to: determine whether first image data generated by the image sensor contain features of an object; based on whether the first image data contain the features of the object, generate programming signals for the image sensor; and control, based on the programming signals, the image sensor to generate second image data, further comprising an image processor configured to extract the features of the object; wherein the image processor is implemented in the one or more second semiconductor substrates, wherein the image processor is configured to provide pixel locations of the extracted features of the object in a first image frame to the controller; wherein the controller is configured to: determine, based on the pixel locations of the extracted features, a region of interest (ROI) in a second image frame containing the second image data; and generate the programming signals based on the ROI. Berkovich teaches the pixel programming feature as in the independent claims 1 and 20; however, it does not specifically disclose a disabling generation function of the digital pixel data and furthermore, it was filed after the instant application and therefore, it does not qualify as a prior art.
In summary the prior/related art teaches an image sensor comprising a pixel array having a plurality of pixels disposed in rows and columns; a plurality of pixel read-out lines coupled to respective columns of the pixels; a plurality of comparator circuits each coupled to a respective one of the pixel read-out lines; an analog-to-digital converter (ADC) circuit and circuitry to selectively disable operation of the ADC circuit with respect to the pixel read-out signal based at least in part on the comparator-result signal; however, in Smith rather than allowing the pixels to be disabled, it allows pixel to be read-out before the full integration period for the image frame that is, it allows the photodiode to continue integrating charge without disruption for at least another sampling interval (Smith -  [0133]) or an imaging apparatus with a plurality of photodetectors and a plurality of ADCs, a plurality of registers coupled to the plurality of ADCs, wherein it stores a first or a second digital number or an apparatus including an array with pixel cells, wherein each pixel cell includes a memory and a control that individually controls the light measurement data each pixel cell and an array programming map for pixel programming and a peripheral circuit configured to: receive a pixel array programming map including pixel-level programming data targeted at each pixel cell; extract the pixel-level programming data from the pixel array programming map or an apparatus with an image sensor with a plurality of pixel cells wherein a controller that determines whether the image contains some aspects of an object and based on the programming signals, to generate a second image data and wherein the image processor extracts the features of the object and wherein the image processor generates programming signals provides the pixels located in the ROI. However, the prior/related art of record bails to specifically a disabling generation function of the digital pixel data or an image sensor with a pixel array and circuits to generate pixel data as in the independent claims 1 and 20 as it is shown below.

Regarding Claim 1:
	The combination of Smith, Tyrrell, Reyserhove and Berkovich teach an image sensor including a pixel array with a plurality of pixels disposed in rows and columns with a plurality of read-out lines; a plurality of comparators with ADC circuits and a circuit that selectively disable the operation of the  ADC circuit with respect to the pixel read-out signal based at least in part on the comparator-result signal and wherein rather than allowing the pixels to be disabled, it allows pixel to be read-out before the full integration period for the image frame that is, it allows the photodiode to continue integrating charge without disruption for at least another sampling interval; however, the combination fails to teach or to fairly suggest the combination of limitations as in the independent claim 1, indicated by the underlined portions.
	Smith combined with Tyrrell, Reyserhove and Berkovich fails to explicitly disclose
“An apparatus comprising: an array of pixel cells, each pixel cell of the array of pixel cells configured to perform a light measurement operation and to generate a digital output of the light measurement operation; a peripheral circuit configured to: receive a pixel array programming map including programming data targeted at each pixel cell of the array of pixel cells; and configure the light measurement operation at the each pixel cell based on the programming data targeted at the each pixel cell; and an image processor configured to generate an image frame based on the digital outputs of at least some of the array of pixel cells, wherein the peripheral circuit is further configured to disable generation of digital pixel data from one or more pixel cells of the array of pixel cells based on the pixel array programming map”. Therefore, as discussed above, claim 1 is allowable over the prior/related art of record.

Regarding claims 2 – 19: 
Claims 2 – 19 depend directly or indirectly to claim 1 and they require all the limitations of claim 1, which are not taught by the prior art of record. On the other hand, they add new limitations to claim 1, which are not taught by the prior art of record either. Therefore, claims 2 – 19 are allowable over the prior art of record for the same reasons as claim 1.

Regarding Claim 20:
	The combination of Smith, Tyrrell, Reyserhove and Berkovich teach an image sensor including a pixel array with a plurality of pixels disposed in rows and columns with a plurality of read-out lines; a plurality of comparators with ADC circuits and a circuit that selectively disable the operation of the  ADC circuit with respect to the pixel read-out signal based at least in part on the comparator-result signal and wherein rather than allowing the pixels to be disabled, it allows pixel to be read-out before the full integration period for the image frame that is, it allows the photodiode to continue integrating charge without disruption for at least another sampling interval; however, the combination fails to teach or to fairly suggest the combination of limitations as in the independent claim 20, indicated by the underlined portions.
	Smith combined with Tyrrell, Reyserhove and Berkovich fails to explicitly disclose “A method comprising: receiving a pixel array programming map including programming data targeted at each pixel cell of an array of pixel cells; 6 KILPATRICK TOWNSEND 75524829 1extracting first programming data for a first pixel cell of the array of pixel cells from the pixel array programming map; extracting second programming data for a second pixel cell of the array of pixel cells from the pixel array programming map; configuring a first light measurement operation at the first pixel cell based on the first programming data; configuring a second light measurement operation at the second pixel cell based on the second programming data; and generating an image frame based on digital pixel data output by at least one of the first pixel cell or the second pixel cell, wherein at least one of the first or second light measurement operations comprises disabling generation of digital pixel data from the respective first or second pixel cell”. Therefore, as discussed above, claim 20 is allowable over the prior/related art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. J. Zhang t al., US 10,484,628 B2 – it teaches an image capture device comprising: a plurality of pixels comprising: a photodiode; a buffer; a memory element configured to store an exposure control bit; and a switching mechanism configured to control a variable exposure period of said photodiode based on said exposure control bit and to reset a voltage on said photodiode to a reference voltage; a plurality of drivers coupled to said plurality of pixels, wherein said plurality of drivers is configured to: receive a random exposure sequence; and provide an exposure control bit to a memory element of each pixel of said plurality of pixels based on said random exposure sequence; and a plurality of analog-to-digital converters (ADCs) coupled to said plurality of pixels.

Contact
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on 6:00AM - 10PM, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697